Citation Nr: 0948676	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-27 695	)	DATE
	)
	)


THE ISSUE

Whether an October 26, 1998, decision of the Board of 
Veterans' Appeals (Board) that granted entitlement to service 
connection for bronchial asthma, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 
1972.

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in an October 
26, 1998, Board decision that granted entitlement to service 
connection for bronchial asthma.


FINDING OF FACT

In an October 26, 1998, decision, the Board granted the 
Veteran's claim of entitlement to service connection for 
bronchial asthma.  This represented a complete grant of the 
benefits then sought on appeal


CONCLUSION OF LAW

The October 26, 1998, Board decision granting entitlement to 
service connection for bronchial asthma, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

As the Board observed in the October 26, 1998, decision, in 
an August 1990 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for bronchial asthma.  Preliminary review of the 
record reveals that the Veteran's original claims file was 
apparently lost and a reconstructed claims file is now before 
the Board.  According to a statement of the case issued in 
January 1991, the Veteran initiated an appeal from the August 
1990 rating decision by notice of disagreement received in 
October 1990.  Of record is a copy of a substantive appeal 
dated in March 1991.  In November 1996, the Board remanded 
this case to the RO for further development.

The Board notes that despite numerous attempts to locate the 
Veteran's original claims file, these efforts were futile.  
The Veteran's rebuilt claims file was of record in October 
1998.

After consideration of the evidence then of record, the 
Board, in the October 26, 1998, decision at issue, reopened 
the Veteran's claim of entitlement to service connection for 
bronchial asthma and granted entitlement to service 
connection for bronchial asthma.

The Veteran alleges CUE in the Board's October 26, 1998, 
decision, on the basis that the medical evidence of record 
was not complete due to the Veteran's claims folder being 
lost and rebuilt.

Under 38 U.S.C.A. § 7111 (West 2002), a prior Board decision 
may be reversed or revised on the grounds of CUE.  Motions 
for review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 
38 C.F.R. §§ 20.1400-1411 (2008).  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b) (2009).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2009).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a) (2009); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2009); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (expressly holding that in order to 
prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2009).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2009).  

The Board notes that the Court has held that, in the context 
of an application to reopen, CUE requires that the result of 
the decision be manifestly different but for the error 
meaning that a finding of service connection would have to 
have been required.  See Crippen v. Brown, 9 Vet. App. 412, 
422 (1996).

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b) (2009).

The Board notes that the Veteran's claim of entitlement to 
service connection for bronchial asthma was granted by the 
Board's October 26, 1998, decision.  Therefore, the Veteran's 
claim for benefits, as it existed on appeal at the time of 
the October 26, 1998, Board decision, was completely granted.  
The Board notes that any error associated with any evidence 
then not associated with the claims folder is harmless.  The 
Veteran essentially argues that that the October 26, 1998, 
Board decision contains clear and unmistakable error because 
of the effective date subsequently assigned by the RO upon 
the implementation of the Board's October 26, 1998, decision.

The Board notes that the effective date assigned a condition 
after service connected benefits are granted is a downstream 
issue following the grant of entitlement to service connected 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In addition, the law is well settled that a claim of 
entitlement to an earlier effective date for an award of 
service connection is distinct issue from a claim of service 
connection and requires a jurisdiction conferring Notice of 
Disagreement (NOD).  Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir 1997); Henderson v. West, 11 Vet. App. 245, 247 (1998).  
Moreover, appellate jurisdiction cannot be created even by 
consent of the parties involved.  Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997).  As such, revision of the 
Board's October 26, 1998, decision on the grounds of CUE, is 
not warranted as the addition of any missing evidence to the 
claims folder would not have manifestly changed the outcome 
when it was made.  


ORDER

The Veteran's motion to revise or reverse the October 26, 
1998, Board decision that granted his claim of entitlement to 
service connection for bronchial asthma, is denied



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



